278 S.W.3d 717 (2009)
STATE of Missouri, Respondent,
v.
Alexander NELSON, Appellant.
No. ED 90818.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
*718 William J. Swift, Columbia, MO, for appellant.
Chris Koster, James B. Farnsworth, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Alexander Nelson ("defendant") appeals the judgment of the trial court on his conviction for unlawful possession of an illegal weapon, two counts of first degree robbery, and two counts of armed criminal action. Defendant claims the trial court erred in allowing the state to admit hearsay evidence at trial and in denying his motion to sever charges.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.15(b).